Title: To James Madison from James Taylor, 29 April 1807
From: Taylor, James
To: Madison, James


The Hnble James Madison Esqr.
To James Taylor
paid U States duties on 40 Gals. white wine a 35/ 100014"  "  "  5 1/ 3 Groce bottles a 60/ 1008014.80"Wm Hollister & Coy., Storage 3 months4."Paid Cartage & lighterage from the wreck of the Jacob, to the Sloop Union}6.75"Freight to NewBern from Chickamacomie9 Packages equal to 8 Barrels a $18.Proportionable Part of Additional Inspection & Guard}1.Dollars 34.55



District OcracokeApril 29th. 1807Errors Excepted

James Taylor

